DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Response to Amendment
	The technical arguments of the instant Amendment of 7/28/2022 are rejected as technically incorrect, and the rejection based on the primary Li reference is maintained. 
	At page 5 of the instant Amendment, Applicant’s Representative argues that Li fails to disclose to determine the motion vector of the target block based on the resolution state information and the integer resolution information. This assertion is rejected, and as discussed below with regard to claim interpretation, resolution state information and integer resolution information are interpreted to generally overlap and are interpreted as information implicating aspects of motion vectors, such as precision. Li discloses signaling information for the determination of a motion vector-for example, see paragraph 0115 precision parameters for motion vector signaled-thus disclosing determine the motion vector of the target block based on the resolution state information and the integer resolution information as recited.
At page 6, Applicant’s Representative further argues that fails to disclose scaling for an MVD as recited; however, cited paragraph 0118 discloses that the MVD is rounded to integer precision, which subsumes scaling to an integer value because the MVD is scaled to an integer value. Thus the proffered arguments are rejected.

Claim Interpretation
The recited resolution state information and integer resolution information as amended in the instant amendment would now seem to overlap in scope because the integer resolution information seems premised on the resolution state information; thus both resolution state information and integer resolution information are interpreted as information implicating aspects of motion vectors, such as precision, for example.
With regard to the newly recited unscaled predicted motion vector, this is interpreted as the predicted motion vector, prior to rounding or precision adjustment.
Furthermore, the primary Li reference discloses that decoding and encoding steps/components are symmetric such that recited encoding aspects also apply to decoding; (paragraph 0042) further, Li also discloses that disclosed aspects may be used in conjunction such that disclosed method steps may be combined. (paragraph 0151)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2015/0195562).

Regarding claim 21, Li discloses A video decoding apparatus comprising a processor (processor disclosed paragraphs 0152/0154) using motion vector resolution scaling, (Abstract, dynamic selection of motion vector precision, which is resolution) wherein the processor is configured: to extract, from a bitstream, (paragraph 0137 mode indicator signaled in bitstream to decoder) resolution state information (paragraphs 0010-0012) indicating a resolution of a motion vector of a target block is changeable; (paragraph 0010 with paragraphs 0111/0112 make clear that flags are used to signal availability of subroutine for resolution change, and paragraph 0138 discloses that an adaptive motion vector precision subroutine is used) to extract, from the bitstream, (paragraphs 0075 and 0080, resolution information signaled in bitstream) integer resolution information indicating whether a resolution of a differential motion vector of a unit image is an integer-pixel resolution (paragraph 0010 it is determined whether the motion vector precision is integer, per paragraph 0080 may be signaled) based on the resolution state information; (paragraph 0115, motion vector precision information extracted from bitstream) and to determine the motion vector of the target block based on the resolution state information and the integer resolution information; (paragraphs 0010 and 0011, motion vector precision and merge list used to derive the motion vector)
wherein the motion vector is derived using a differential motion vector and a predicted motion vector of the target block, (paragraph 0138 motion vector MV for target block derived from MV predictor + MVD) wherein, in response to the resolution state information indicating the resolution of the motion vector is changeable, (this appears to be duplicative from above: paragraph 0010 candidate list indicates motion vectors in list may be changed, further flags from paragraphs 011/0112 provide for existence of resolution modification subroutine) the integer resolution information is extracted from the bitstream, (paragraph 0010 and paragraph 0080 motion vector resolution from bitstream-see also paragraph 0115)  wherein, in response to the resolution state information indicating the resolution of motion vector is changeable (paragraph 0010 candidate list indicates motion vectors in list may be changed; paragraph 0012 candidate list indicates motion vectors in list may be changed) and the integer resolution information indicating the resolution of the differential motion vector of the unit image is the integer-pixel resolution, (paragraph 0010 it is determined that motion vector resolution is integer, and the MVD is an expression of the MV-see paragraph 0118) the motion vector of the target block is derived based on a sum (paragraph 0121, MVD added to MVP) of the differential motion vector scaled to integer-pixel resolution (paragraphs 0118 and 0121, MVD is scaled to integer resolution) and unscaled predicted motion vector, (per the claim interpretation above, this is interpreted as a fractional MVP; paragraphs 0120 and 0121, MVP is fractional-that is unscaled, is applied to integer MVD, and then per paragraph 0010 the MVD and MVP sum is rounded to integer-see also paragraphs 0103 and 0106) wherein, in response to the resolution state information indicating the resolution of the motion vector is unchangeable, the integer resolution information is not extracted from the bitstream. (paragraphs 0137 in conjunction with paragraph 0129, when resolution precision subroutine not indicated to be used in bitstream, a default precision is selected, for example integer precision, and not parsed from the bitstream)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhou (US 2015/0195527) discloses motion vector determination based on a differential.
Chien (US 2011/0206125) teaches techniques for variable precision pixels and that the same allows for appropriate precision which may prevent use of too many coding bits. (paragraphs 0024, 0102/0103)
Gao (US 2020/0304801) may be considered for disclosing adjusting motion vector precision. 
Further, the article cited in the IDS of 12/10/2021, Adaptive motion vector resolution for screen content, discloses using a flag indication to signal use of a motion vector subroutine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485    

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485 
August 24, 2022